Citation Nr: 0526981	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-00 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypertension, 
including as secondary to treatment (medication taken) for 
service-connected migraine headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to May 
1997.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2003, July 2003, and March 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The April 
2003 rating decision denied the veteran's claims for 
service connection for hypertension and for a higher rating 
for his lumbar spine disorder.  But the RO granted his claim 
for service connection for GERD and assigned a noncompensable 
(i.e., 0 percent) rating retroactively effective from 
December 20, 2002, the date of receipt of his claim.  He 
appealed for a higher initial rating for this condition.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In the July 2003 decision, the RO continued to deny the 
veteran's claim for service connection for hypertension.  The 
RO also denied his claims for increased ratings for his 
lumbar spine disorder and GERD.  But in the most recent 
decision, in March 2004, the RO increased the rating for 
lumbar spine disorder (DDD) from 10 to 20 percent - also 
retroactively effective from December 2002, the date of 
receipt of his claim.  He wants an even higher rating for 
this condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

To support his claims, the veteran has testified at a January 
2004 hearing before the RO and at an August 2005 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  The transcripts of those 
proceedings are of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claims.  So, for the 
reasons discussed below, they are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part 
concerning these claims.


REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The January and May 2003 
letters that the RO sent him concerning the VCAA contained an 
explanation of the evidence needed to establish his claims 
for increased ratings for his lumbar spine disorder and his 
GERD, respectively.  But only two of his claims are for 
increased ratings; his other claim is for service connection 
for hypertension - including, as he clarified during his 
recent August 2005 videoconference hearing, on the basis that 
it is secondary to treatment (i.e., medication taken) for his 
service-connected migraine headaches.  38 C.F.R. § 3310(a) 
(indicating service connection is permissible for a condition 
that is proximately due to or the result of a service-
connected disability).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (indicating this includes situations where a 
service-connected disability has chronically aggravated 
another condition that is not service connected, 
but compensation is only payable for the additional 
disability over and above that existing prior to the 
aggravation).

The RO has not explained to the veteran the type of 
information and evidence needed to substantiate his claim for 
service connection for hypertension - especially, as 
indicated, on the premise that it is attributable to the 
medication he takes for his service-connected migraine 
headaches.  The RO also has not considered his claim on this 
alternative basis.  And while the undersigned VLJ attempted 
to correct this procedural due process deficiency during the 
recent videoconference hearing, by at least explaining the 
preliminary duties to notify and assist mandated by the VCAA, 
mere notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities under 
this law, VA's responsibilities, and the necessary evidence 
to be obtained with regard to the specific issue before the 
Board is insufficient to comply with the VCAA.  
See the transcript of the videoconference hearing, beginning 
on page 14.


As a consequence, the RO certified the veteran's claim for 
hypertension to the Board without him being given appropriate 
notice of his rights and responsibilities, and VA's 
responsibilities, under the VCAA.  And the Board, itself, 
cannot correct this procedural due process deficiency; the RO 
must do this instead, to avoid potentially prejudicing him by 
not considering - in the first instance, all potential 
theories of entitlement.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  See, too, VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL 21-1), Part III, Chapter 1, and EF v. Derwinski, 1 
Vet. App. 324 (1991).  So a remand is required.

Concerning this, the RO also did not request a VA 
compensation examination to obtain a medical opinion 
indicating whether it is just as likely as not (50 percent or 
greater probability) the veteran's hypertension is causally 
or etiologically related to his military service - but, in 
particular, to the medications taken for his service-
connected migraine headaches.  This may be necessary, 
in the event there is insufficient means to otherwise make 
this determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Moreover, although the RO obtained some of the veteran's VA 
medical records, it is unclear whether all of his relevant VA 
medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records dated from 
December 2001 through January 2002 and in June 2002, November 
2002, March 2003, and January 2004 from the West Haven and 
Newington VA Medical Centers (VAMCs).  But during his August 
2005 hearing, the veteran indicated that he has received 
additional treatment worth considering during the many months 
since, although he did not specify the dates of this 
additional treatment.  So these additional records may 
contain important medical evidence or confirmation of his 
claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records that were in VA's 
possession at the time of the decision, although not actually 
before the AOJ, may constitute clear and unmistakable 
error....").  

Additionally, a review of the record discloses the veteran 
has not been afforded a VA examination to clarify the nature 
and severity of his GERD.  Although the February 2003 VA 
examiner associated the veteran's GERD with the medications 
used to treat his lumbar spine disorder, the examination 
report did not include the objective clinical findings 
necessary to properly rate this disability under the 
Rating Schedule.  See 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2004).  In this regard, the Board 
observes that the VA examination report does not provide a 
complete characterization as to the severity and 
manifestations of the GERD from the effective date of service 
connection to the present.  See Fenderson, 12 Vet. App. 
at 125-26.  Significantly, it is unclear from the medical 
evidence of record whether the veteran's symptomatology has 
worsened since his only VA examination.  During his hearing 
in January 2004, the veteran testified that he was on 
medication and a controlled diet as treatment for his GERD 
symptoms.  Similarly, during his more recent August 2005 
videoconference, he testified that he regurgitates while 
sleeping.  And May 2004 private medical records indicate he 
had recently undergone an endoscopy that showed a hiatal 
hernia.  So he should be afforded another VA examination to 
better assess the status of this condition. 

Finally, the criteria for evaluating spinal disabilities 
under 38 C.F.R. § 4.71a have been revised.  First, the 
criteria in effect for evaluating disabilities under 
38 C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") were 
revised effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293, used for rating intervertebral 
disc syndrome (IVDS), to DC 5243.  See 38 C.F.R. § 4.71a, DC 
5243 (2004) ("the new criteria").



Thus, for the period prior to September 23, 2002, the Board 
must consider whether the veteran is entitled to a higher 
rating for his low back disorder under the old criteria.  For 
the period between September 23, 2002 and September 26, 2003, 
the Board must consider whether he is entitled to a higher 
rating under the old or interim criteria.  And for the period 
on and after September 26, 2003, the Board must consider 
whether he is entitled to a higher rating under the old, 
interim, or new criteria.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS, focused on 
subjective factors such as whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 through 
5289) and whether the degree of limitation of motion was 
mild, moderate or severe (formerly DCs 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  As to DC 5295, a 40 percent 
rating was applicable if the lumbosacral strain was 
manifested by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  As mentioned, the Diagnostic Codes for rating spinal 
disorders were also renumbered, including renumbering the 
Diagnostic Code relating to lumbosacral strain, DC 5295, as 
DC 5237.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  See 68 Fed. Reg. at 51454 - 51455.  Note (6) to 
the revised criteria provides that the thoracolumbar and 
cervical segments of the spine are to be separately evaluated 
except when there is unfavorable ankylosis of both segments 
which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provide for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  It further 
deserves mentioning that the spinal rating criteria revised 
on September 26, 2003, and the supplementary information in 
the published regulations indicate that examiners should be 
asked to identify the underlying pathologic process so that 
evaluations can be made under the appropriate 
diagnostic codes for spinal disability.  See 68 Fed. Reg. at 
51454 - 51455.

Although the RO considered the revised criteria that took 
effect on September 26, 2003, in the March 2004 supplemental 
statement of the case (SSOC), the Board nonetheless points 
out that the February 2003 VA examination was performed 
pursuant to the old criteria for rating spinal disorders.  So 
another VA examination is needed to address the revised 
rating criteria and consider this additional evidence, in 
order for VA to instruct the examiner as to these criteria.  
38 U.S.C.A. § 5103A(d) (West 2002).  The revised criteria for 
rating spinal disorders, other than IVDS, provide, in part, 
that evaluations may be based on limitation of the combined 
range of motion of the particular spinal segment and, at Note 
2, set forth maximum ranges of motion with the exception that 
a lesser degree of motion may be considered normal under the 
circumstances set forth in Note 3, and, in Note 4, that range 
of motion should be measured to the nearest five degrees.  
Consequently, the veteran should be afforded an additional VA 
examination in order to determine symptomatology and current 
severity of his degenerative disc disease of the lumbar 
spine.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for 
hypertension, including as secondary to 
treatment (medication taken) for his 
service-connected migraine headaches; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to this claim.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).   

Also ensure the January 2003 and May 2003 
VCAA letters that were sent to the 
veteran concerning his other claims for 
higher ratings for his service-connected 
degenerative disc disease of the lumbar 
spine and GERD are in compliance with the 
requirements of Pelegrini II, Quartuccio, 
and 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter(s) and to 
identify additional evidence for VA to 
obtain regarding his claim(s).  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Obtain the complete records of the 
veteran's treatment for his lumbar spine 
disorder, GERD, and hypertension at the 
VAMCs in West Haven and Newington, from 
December 2001 to the present.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
hypertension that he may have.  And to 
facilitate making this determination, 
please review all relevant evidence in 
his claims file, including a copy of this 
remand.  Conduct all diagnostic testing 
and evaluation necessary to make this 
determination.  A medical opinion is 
specifically needed indicating whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that any 
current hypertension is causally or 
etiologically related to the veteran's 
period of active military service - 
including, in particular, on a secondary 
basis from medication taken for his 
already service-connected migraine 
headaches.  The basis of the examiner's 
opinion should be fully explained with, 
if necessary, reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.



4.  Also schedule the veteran for another 
VA examination to ascertain the current 
severity and manifestations of his 
service-connected GERD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).  The claims file and a copy of 
this remand must be made available to the 
examiner.  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected GERD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

5.  As well, schedule the veteran for a 
VA orthopedic examination to assess the 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The examination should be 
conducted in accordance with both the old 
and new criteria for rating disabilities 
of the spine.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
And to facilitate making this 
determination, please review all relevant 
evidence in his claims file, including a 
copy of this remand. 

As to the old criteria, the examiner 
should determine if the whole spine lists 
to one side, if there is positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, narrowing or 
irregularity of joint space, muscle spasm 
on extreme forward bending, loss of 
lateral spine motion in the standing 
position.  And as to the new criteria, 
the examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  If no 
opinion can be rendered, an explanation 
should be set forth.  

The examiner also should indicate whether 
the veteran has sciatic 
neuropathy/radiculopathy involving his 
lower extremities.  (Note:  this may 
require a neurological evaluation, aside 
from the orthopedic evaluation).

Also indicate whether there are 
incapacitating episodes and, if there 
are, how often and for how long.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a physician).



6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

